Citation Nr: 0024048	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  99-03 745A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia




THE ISSUE

1.  Entitlement to service connection for the veteran's cause 
of death.

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance pursuant to 38 U.S.C.A. Chapter 35.  




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from January 1944 to October 
1945 and from March 1946 to February 1972.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1998 rating decision by the RO.  



REMAND

The record reflects that the veteran died in January 1998 at 
the age of 83.  

The Certificate of the Death indicates that the immediate 
cause of the veteran's death was adenocarcinoma of the 
prostate, the onset of which was not listed on the death 
certificate.  No other significant conditions contributing to 
death were identified.  

At the time of his death, the veteran's service-connected 
disabilities included: arteriosclerotic heart disease with 
hypertension, rated as 30 percent disabling; prostatectomy, 
rated as 20 percent disabling; osteoarthritis of the 
lumbosacral spine, rated as 10 percent disabling; vasectomy, 
rated as noncompensably disabling; and tonsillectomy, rated 
as noncompensably disabling.  

The appellant asserts that the veteran's prostatectomy, due 
to enlarged prostate, materially contributed to his prostate 
cancer which ultimately caused his death.  In the 
alternative, the appellant contends that the veteran's 
immediate cause of death was due to heart problems, for which 
the veteran was also service connected.  

A review of the veteran's service medical records shows that 
the veteran was treated for benign hypertrophy of the 
prostate and acute urinary retention in February 1972.  The 
veteran underwent a transurethral resection of the prostate 
and a partial, bilateral vasectomy.  A January 1972 service 
medical record shows that the veteran had a history of 
chronic obstructive uropathy for the past 6 months.  This 
record also noted that the veteran's heart revealed a regular 
sinus rhythm, with a Grade II/VI apical systolic murmur.  In 
addition, the prostate examination revealed a 3+ firm, 
nontender prostate.  

On the veteran's retirement physical examination in December 
1971, it was noted that the veteran had chronic prostatitis 
with a prostate 3+ enlarged, firm symmetric, no nodules.  
Prostoscopic examination was normal to 20 cm.  

The post-service medical evidence of record includes 
treatment reports from 1997 until the veteran's death in 
January 1998 from the Hampton VA Medical Center.  These 
reports indicate that the veteran suffered from prostate 
cancer just prior to his demise in January 1998.  In these 
records, it was noted that the veteran was diagnosed with the 
prostate cancer about 15 years earlier; however, there are no 
medical records in the veteran's claims file which confirm 
the timing of the diagnosis.  Furthermore, the veteran's 
terminal hospital records are not of record.  

At the outset, the Board notes that, at this time, it does 
not make any determination as to whether the appellant has 
submitted a well-grounded claim of service connection for the 
cause of the veteran's death.  The Board further notes that, 
even in claims that are not well grounded, the VA does not 
have a statutory duty to assist a claimant in developing 
facts pertinent to his claim.  However, VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  

This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  

In support of her claim of service connection for the cause 
of the veteran's death, the appellant also contends that the 
record currently is incomplete.  Specifically, the appellant 
asserts that the veteran was treated at a VA Medical Center 
since his retirement from the military in 1972.  The Board 
notes that the claims file contains the veteran's medical 
records from that facility only dating back to 1997.  

All VA records are constructively of record.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Therefore, the Board 
finds that all the veteran's VA treatment records should be 
obtained and associated with the claims file.  

In addition, the appellant also contends that the veteran's 
terminal hospital records, which have not yet been located, 
would show that the veteran died in the emergency room at the 
VA Medical Center.  The veteran asserts that the ambulance 
medical personnel worked on the veteran at home and the VA 
Medical Center personnel worked on the veteran's heart in the 
emergency room where he died.  The appellant asserts that the 
veteran's service-connected heart condition may have been a 
major contributing factor in his death.  As such, the 
appellant contends that the veteran's terminal hospital 
should be obtained and reviewed, as they are vital to her 
claim.  

In light of the appellant's assertions concerning possible 
missing medical records, the Board finds that an attempt must 
be made in order to attempt to obtain records to complete her 
application for compensation benefits.  Robinette.  The Board 
finds that the complete clinical records from 1972 of the 
aforementioned medical facility and physicians should be 
requested in conjunction with the appellant's claim for 
service connection.  

In addition, the RO should inform the appellant that she must 
submit medical evidence to support her assertions that the 
veteran's prostate cancer was the result of the prostatic 
hypertrophy which was incurred in or aggravated by service.  
This includes any private medical treatment records of the 
veteran with regard to the veteran's prostatic hypertrophy, 
prostate cancer and/or heart disability.  The appellant 
should be instructed by the RO of her obligation to submit 
the necessary medical evidence to show that a service-
connected disability either caused or contributed material or 
substantially in producing or accelerating the veteran's 
demise.  

Further action with respect to the claim for Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code, will be deferred pending of the requested 
development.  

Accordingly, this matter is REMANDED the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the appellant for assistance 
in order to request copies of all 
clinical records referable to treatment 
rendered the veteran prior to his demise.  
This should include any private or VA 
medical records for the period 
immediately following his retirement from 
service and for the period during which 
the veteran was first diagnosed with 
prostate cancer.  Copies of all medical 
records for period from February 1972 to 
the veteran's death should be obtained.  
This should include any pathological 
report or opinion regarding the nature, 
extent and etiology of the veteran's 
prostate cancer.  The terminal hospital 
records of the veteran should also be 
obtained.  The appellant also must be 
instructed of her obligation to submit 
all medical evidence that tends to 
support her assertions that the veteran's 
service-connected disabilities either 
caused or contributed in producing or 
accelerating the veteran's death.  Copies 
of all records should be associated with 
the claims file.  The RO should also 
instruct the appellant that she must 
submit medical evidence to support her 
claim of service connection for the cause 
of the veteran's death.  

2.  Following completion of the 
development requested hereinabove, the RO 
should review the appellant's claims of 
service connection for the veteran's 
cause of death and for Dependents' 
Educational Assistance under Chapter 35, 
Title 38, United States Code.  All 
indicated development should be 
undertaken in this regard.  If any action 
taken is adverse to the appellant, then 
she and her representative should be 
furnished with a supplemental statement 
of the case that contains a summary of 
the relevant evidence and a citation and 
discussion of the applicable laws and 
regulations and should be afforded the 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  




